DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 8/20/2019 was filed.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-4 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Regarding claim 1 and subsequent dependent claims discloses the limitation “a discharge circuit that includes a second relay and a resistor unit that are connected in series on a path that is different from the first conduction path, the discharge circuit being configured to allow current from the in-vehicle battery to flow via the resistor unit when the second relay is in an on state” 

Regarding claim 1 and subsequent dependent claims discloses the limitation “a discharge circuit that includes a second relay and a resistor unit that are connected in series on a path that is different from the first conduction path” which can be interpreted as said discharge circuit that includes a second relay connected in series with a resistor, furthermore, the limitation can also be interpreted as discharge circuit that includes a second relay and a resistor unit on a path which is in series with the first conduction path thereby being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. For purposes of examination, the Examiner will be considering the limitation “a discharge circuit that includes a second relay and a resistor unit that are connected in series on a path that is different from the first conduction path” will be examined as the interpretation as said discharge circuit that includes a second relay connected in series with a resistor.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 2016/0201634 (Kim) in view of US 2013/0181681 (Mukai).
Regarding claim 1, Kim teaches a protection circuit for an in-vehicle battery (Fig. 1 shows a vehicle 1000 with a battery pack 100, wherein Fig. 2 shows details of the battery pack with a protection circuit 20) [0027, 0035, 0041], comprising:
 a first relay that is positioned on a first conduction path that is a path for supplying power from the in-vehicle battery to an external circuit, the first relay being configured to switch on or off the supply of power from the in-vehicle battery to the external circuit (Fig. 2 shows relays 71 and 73 positioned on a first conduction path as labeled in diagram below that is a path for supplying power from battery 10 to an external circuit through terminals 101 and 102 to the electrical load 140 or the engine 130 which also is a load of the battery pack 100 as shown in Fig. 1) [0034-0036, 0046-0047];

    PNG
    media_image1.png
    518
    795
    media_image1.png
    Greyscale


the discharge circuit being configured to allow current from the in-vehicle battery to flow via the resistor unit when the second relay is in an on state (self-discharge unit 50 configured to allow current from battery 10 to flow via resistor 53 when relay 51 is in ON state) [0054-0055]; 
a detection unit configured to detect at least one of a temperature of the in-vehicle battery and an output current from the in-vehicle battery (Fig. 2 shows sensing unit 30 ie. detection unit configured to detect temperature of battery 10 through the temperature sensing unit 32 and the voltage sensing unit 31) [0043]; and
 a control unit (Fig. 2 shows control unit 40) configured to, when at least one of the temperature and the output current detected by the detection unit is within a first abnormality range in a case where the first relay is in the on state and the second relay is in an off state, perform a first switching control for switching the first relay to the off state while keeping the second relay in the off state (control unit 40 controls switches 71 and 73 to be closed when the sensing unit 30 receives information regarding the temperature and output current of the battery 10 and sends that information to the control unit 40 to determine the SOC of the battery 10 is within a first abnormality range and the relay 51 is in an off state since the battery is in a charging state and not in a self-discharge unit 50) [0041-0043, 0046-0047], and, 
when the temperature of the in-vehicle battery detected by the detection unit is within the first abnormality range or a second abnormality range after the first switching control, perform a second switching control for switching the second relay to the on state (when the temperature of 
	However, Kim does not explicitly teach the discharge being performed by switching a discharge second relay to the on state while keeping the first relay in the off state. 
	However, teach the discharge being performed by switching a discharge second relay to the on state while keeping the first relay in the off state (Fig. 3A shows the charging operation wherein the first relay ie. switches 211 ON and discharge second relay ie. 212 OFF and Fig. 3B shows discharging operation wherein first relay ie. switches 211 OFF and discharge second relay ie. switches 212 ON) [0018, 0033-0034]. 
	It would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention to have the discharge being performed by switching the discharge second relay ON while keeping the first relay OFF in order to ensure that all of the current from the battery flows through the discharge circuit comprising the discharge second relay thereby discharging the battery in order to prevent overcurrent or overtemperature in the battery. 


Regarding claim 2, Kim teaches wherein the detection unit includes a current detection unit configured to detect the output current from the in- vehicle battery (Fig. 2 shows current sensing unit 33 and current sensor 63 configured to detect the output current from the vehicle battery 10) [0043-0045], and a temperature detection unit configured to detect the temperature of the in- 


Regarding claim 3, Kim teaches wherein the detection unit includes a temperature detection unit configured to detect the temperature of the in- vehicle battery (Fig. 2 temperature sensing unit 32 and temperature sensor 62 configured to detect the temperature of the vehicle battery 10) [0043-0044], and when the temperature of the in-vehicle battery detected by the temperature detection unit is within the first abnormality range in a case where the first relay is in the on state and the second relay is in the off state (when the temperature of the battery 10 is detected by the temperature sensor 62 and the temperature sensing unit 32 to be greater than reference 

Regarding claim 4, Kim teaches wherein the first abnormality range is a range of being greater than or equal to a predetermined first temperature, and the second abnormality range is a range of being greater than or equal to a second temperature that is greater than the first temperature (the first abnormality range is the temperature being greater than the 0 degree temperature ie. first temperature and the second abnormality range is the range of being greater than reference temperature ie. second temperature that is greater than 0 degrees celsius) [0043-0044, 0056-0057].
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SWARNA N CHOWDHURI whose telephone number is (571)431-0696. The examiner can normally be reached Mon-Fri 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rexford Barnie can be reached on 571-272-7496. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

SWARNA N. CHOWDHURI
Examiner
Art Unit 2836



/S.N.C/Examiner, Art Unit 2836                                                                                                                                                                                                        
/REXFORD N BARNIE/Supervisory Patent Examiner, Art Unit 2836